Citation Nr: 0303103	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  95-25 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee, secondary to a gun shot wound of the left leg.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Evaluation of a scar in the iliotibial tract of the lower 
left leg, currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney 
at Law




WITNESS AT HEARING ON APPEAL

Appellant's Attorney


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel 


INTRODUCTION

The appellant had active service from February 1954 to 
December 1957.  The records do not indicate that he is in 
receipt of decorations, awards or other indicia of combat.  
His medals and awards include a Good Conduct Medal, a Korean 
Service Medal, a United Nations Service Medal, and a National 
Defense Service Medal.  His military occupation specialty 
(MOS) is listed as auto mechanic helper.  

These matters come before the Board of Veterans Appeals 
(Board), on appeal from rating decisions of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case has previously come before the Board.  In April 
1998, the Board remanded the case to the RO for further 
development.  That development having been completed to the 
extent possible, the case has been returned to the Board.  

The veteran was afforded a travel board hearing before the 
undersigned member of the Board in August 1997.  A transcript 
of the hearing has been associated with the claims folder.  



FINDINGS OF FACT

1.  The competent evidence establishes that left knee 
arthritis is a result of a gunshot wound to the left leg 
during service.  

2.  The evidence establishes that a hearing loss disability 
was incurred as a result of noise exposure during service.  

3.  The evidence establishes that the appellant does not have 
tinnitus, or an inner ear disorder related to service.  

4.  A scar in the iliotibial tract of the lower left leg is 
well healed and nontender; there is no limitation of function 
as a result of the scar.  


CONCLUSIONS OF LAW

1.  Left knee arthritis was incurred as a result of active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

2.  A hearing loss disability was incurred as a result of 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

4.  A scar in the iliotibial tract of the lower left thigh, 
residual of a gunshot wound, is no more than 0 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The February 1954 service entrance examination report shows 
that the lower extremities and musculoskeletal system were 
normal.  Spoken voice testing was 15/15 in each ear.  An 
October 1954 record of treatment reflects that the appellant 
was shot in the left leg, just above the left knee.  The 
record notes that he was accidentally shot while a member of 
an organized hunting party.  X-ray examination was noted to 
reveal one No. 6 buckshot lateral to the distal 1/3rd of the 
left femur.  The examiner reported that the wound was cleaned 
and dressed, and that the buckshot was not removed.  Records 
of treatment, dated January 1956, indicate complaints of pain 
in the area of the wound.  X-ray examination of the left leg 
was noted to be negative for a foreign body.  Hot soaks were 
prescribed.  On recheck the following day, no improvement was 
noted and he was admitted for treatment.  Approximately one 
week later, improvement was noted and he was discharged.  The 
December 1957 separation examination report shows that the 
lower extremities and musculoskeletal system were normal.  
The report of examination notes a 1-inch anterior scar of the 
left knee, a 2-inch anterior scar of the left shin, and a 
posterior scar of the left knee.  Whispered and spoken voice 
testing was 15/15 in each ear.  On the accompanying medical 
history he denied having or having had ear, nose, or throat 
trouble, and running ears.  

By letter dated in October 1992, the appellant's private 
physician, J. R., M.D. reported that x-ray examination 
revealed severe arthritis of the left knee.  A piece of old 
metal apparently from a gunshot was noted near the knee.  

In a December 1992 report from, J. M., M.D., the appellant's 
private doctor, the appellant reported a history of having 
been shot in the left knee during service.  The report of 
examination notes that x-ray examination showed a BB-type 
metal fragment in the lower posterior thigh.  Moderate 
narrowing of the left knee joint with some roughening of the 
femoral condyles was noted.   The appellant reported that 
during service in 1956, a land mine went off near him.  He 
indicated that he had decreased hearing in his right ear as a 
result of the explosion.  The report of examination notes 
hearing impairment.  The relevant diagnosis was impaired 
hearing secondary to blast injury in the right ear.  

On VA examination in December 1992, the appellant reported a 
history of arthritis in the knees.  He complained of pain in 
the ear area since a reported injury during service in 1956 
in association with a land mine.  The pertinent diagnosis was 
diffuse arthritis associated weakness in the left side of the 
body, especially in the leg and lower extremities, and 
history of facial injury with residual pain in the right ear 
due to land mines.  

In a February 1993 letter from the appellant's private 
physician, R. B., M.D., a history of a gunshot wound during 
service was noted.  Dr. R. B. stated that the appellant had 
arthritis in the left knee.  

On VA examination in February 1994, the appellant complained 
that his left knee was painful.  On examination, a tiny five-
millimeter scar on the left lateral lower thigh was noted.  
The examiner reported that there was nothing palpable in the 
area.  The report notes that the area was nontender.  The 
examiner stated that the scar was actually over the 
iliotibial, at least one inch anterior to the course of the 
common peroneal nerve.  X-ray examination of the left knee 
revealed a single shot of about two millimeters in the 
lateral thigh above the knee.  No other foreign body shadow 
was seen.  The relevant diagnoses were healed gunshot wound 
of the left lower thigh and mild degenerative arthritis of 
the left knee.  

In a statement in support of the claim, received in September 
1995, the appellant stated that during service in Korea, he 
sustained a gunshot wound to the upper left knee.  He 
indicated that during infiltration training in service in 
1956, a land mine exploded near the right side of his face, 
which caused his eardrum to burst.  

In a March 1996 statement in support of the claim, the 
appellant's brother, P. P., reported that he served alongside 
the appellant during service in 1956.  He stated that he and 
the appellant were crawling beside each other during an 
infiltration training exercise when the appellant set off a 
land mine.  He conveyed that the appellant's ear was 
bleeding.  

On VA examination in April 1996, the appellant complained 
that he had a painful scar.  On examination, shiny, smooth, 
superficial scars were noted on the lower left extremity, to 
include a 4-cm scar on the anterior left thigh and on a 5-cm 
scar on the lateral left knee.  There were no keloids, and no 
inflammation, swelling, depression or ulceration.  No 
cosmetic effects were noted.  The pertinent diagnosis was 
status post gunshot wound to the left lower extremity.  

On VA examination in April 1996, the appellant complained of 
hearing loss, right worse than left, and constant tinnitus, 
bilaterally.  A history of otitis media and tympanic membrane 
perforation of the right ear was noted.  The examiner stated 
that the etiology may be due to his exposure to an explosion 
during service.  The report notes that the appellant stated 
that "the ringing affects his understanding abilities."  An 
audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
40
80
90
LEFT
25
25
80
95
105

Discrimination ability was 74 percent correct on the right 
and 88 percent correct on the left.  The diagnosis was right 
ear moderate to profound sensorineural hearing loss and left 
ear mild to profound sensorineural hearing loss.  

At a hearing before a before the undersigned member of the 
Board in August 1997, the appellant's attorney stated that 
the appellant sustained a gun shot wound in the knee during 
service.  He related that a No. 6 buckshot was still in the 
appellant's left knee.  Transcript at 3-4 (August 1997).  The 
attorney stated that the appellant's duties during service 
included being in charge of the generator that supplied power 
to the base.  Id. at 4.  He indicated that the appellant was 
exposed to a lot of noise during service, to include noise 
from the generator, as well as from construction, tractors, 
and gunfire.  Id. at 14.  

By letter dated in June 1998, Dr. R. B., stated that that any 
type of wound or trauma to the knee caused arthritis over 
time.  He indicated that the appellant's left knee arthritis 
was related to service.  

On VA examination in August 2000, the appellant reported a 
history of a gunshot wound to his left knee.  The examiner 
stated that one had to look hard to see the scars from the 
gunshot injury.  A very small punctate scar in the medial 
upper thigh, noted to be from the foreign body removal, was 
nontender.  The examiner noted that the scars about his knee, 
both medially and laterally, were nontender to palpation.  
Each scar was only about 1 cm in length.  The examiner stated 
that the appellant was a bit more tender a handbreadth 
proximal to the lateral scar along the distal lateral aspect 
of his thigh.  The appellant related that he occasionally had 
shooting pains running from the scar up to this level.  X-ray 
examination of the left knee was noted to demonstrate severe 
tricompartemental degenerative joint disease without any 
foreign bodies.  The relevant diagnosis was severe 
tricompartemental arthritis of the left knee.  The examiner 
stated that it was really hard to say whether any of this was 
due to the gunshot wound.  The report notes that on 
observation of the two scars on the knee, both medially and 
laterally, the common course of the bullet did not seem to be 
one that would have tracked through the knee joint.  The 
examiner stated that the fact that this injury was treated 
nonoperatively also supported this opinion because any open 
injury to the knee was usually at least washed out in the 
operating room.  The report notes that the appellant had what 
appeared to be an incompetent anterior cruciate ligament on 
examination.  The examiner reiterated that there was 
certainly no way to know if this was due to the gunshot 
injury or not.  The report notes that the fact that he also 
had, at least clinically, advanced arthritis in the other 
knee really supported the opinion that it was something that 
was probably unrelated to the gunshot would.  

On VA examination in August 2000, the appellant complained of 
hearing loss, bilaterally.  The report of examination notes 
that the appellant was interviewed by two audiologists.  He 
reported a history of noise exposure during service in 
association with a land mine explosion, as well as in 
relation to combat training and noise from diesel engines.  
The report of examination notes that his civilian occupations 
included farming and factory work, both of which were noted 
to include significant noise exposure.  The examiner stated 
that no tinnitus was reported.  The report of examination 
notes that the appellant denied having tinnitus at that time 
or ever having had tinnitus.  A history of otitis media and 
tympanic membrane perforation of the right ear was noted.  
The examiner stated that because appellant did not report 
tinnitus, it was not possible to address it.  An audiological 
evaluation showed pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
90
100
LEFT
25
25
70
95
1000

Discrimination ability was 76 percent correct on the right 
and 80 percent correct on the left.  The diagnosis was right 
ear moderate to profound sensorineural hearing loss and left 
ear mild to profound sensorineural hearing loss.  

The examiner stated that it was possible that the appellant 
lost some hearing as a result of service.  She opined that it 
was just as likely that a good percentage of his hearing loss 
was caused by noise exposure that he suffered while he was a 
farmer and a factory worker.  

On VA examination in December 2000, the examiner stated that 
he had reviewed the C-file.  On examination, a very small 
scar on the left lateral thigh, just above the knee was 
noted.  The report of examination notes that it was difficult 
to see.  The examiner reported that it was not tender to 
palpation.  The report of examination notes that when the 
appellant pressed the area firmly, he stated that he felt 
some discomfort in that area.  The scar was noted to be well 
healed and measured about four or 5 mm in length.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002). Service connection 
will be presumed for certain chronic diseases, including 
arthritis and sensorineural hearing loss, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis or an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  This is a rebuttable 
presumption.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2002).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Compensation is provided for scars under revised 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, and 7805 as follows: 

7803 Scars, superficial, unstable					
	10

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

7804 Scars, superficial, painful on examination 			
	10

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.
(See § 4.68 of this part on the amputation rule.)

7805 Scars, other; 
Rate on limitation of function of affected part.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the January 1993, March 1994, August 1995, and February 1997 
rating decisions of the reasons and bases for the decisions.  
He was further notified of this information in the September 
1994 and March 1997 statements of the case and the August 
1995, April 1997, July 1997, October 2000, and November 2002 
supplemental statements of the case.  The Board concludes 
that the discussions in the January 1993, March 1994, August 
1995, and February 1997 rating decisions and in the 
statements and supplemental statements of the case, which 
were all sent to the appellant, informed him of the 
information and evidence needed to substantiate the claims.  
The November 2002 supplemental statement of the case advised 
the appellant of 38 C.F.R. § 3.159.  These actions satisfied 
VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claims.  The Board notes that 
while the appellant has indicated that there are additional 
records, he has indicated that the records are unavailable.  
VA has obtained the available service medical records.  The 
appellant was afforded an opportunity to present evidence and 
argument in support of his claims at a hearing before the 
undersigned member of the Board.  The actions of the Board 
member complied with 38 C.F.R. § 3.103.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

I.  Service Connection

Initially, the Board notes that the appellant did not engage 
in combat with the enemy.  Therefore, the provisions of 
38 U.S.C.A. § 1154 (West 1991) are not applicable.

Left knee arthritis

The appellant asserts that left knee arthritis is a result of 
a gunshot wound to the left leg during service.  Service 
medical records show that the appellant sustained a gunshot 
wound to in the left leg, just above the knee during service 
in 1954.  In October 1992, Dr. J. R. diagnosed severe 
arthritis of the left knee.  The August 2000 VA examiner 
stated that there was no way to know if left knee arthritis 
was due to the inservice gunshot wound.  In June 1998, Dr. R. 
B. specifically stated that the appellant's left knee 
arthritis was probably related to service.  The evidence is 
in favor of the claim.  Consequently, the appeal is granted.  

Hearing loss disability

The appellant contends that he has a hearing loss disability 
as a result of noise exposure during service, to include 
acoustic trauma from a land mine explosion during combat 
training.  Service medical records are negative for reference 
to combat training.  Nevertheless, the Board does not doubt 
that the veteran underwent such training.  38 U.S.C.A. § 
1154(a) (West 1991 & Supp. 2002).  The service medical 
records do not reflect complaints or findings of acoustic 
trauma associated with a land mine explosion.  The fact that 
the appellant's own account of the etiology of his claimed 
disability was recorded in post service medical records is 
not sufficient to support the claim.  In LeShore v. Brown, 8 
Vet. App. 406, 409 (1995), the United States Court of Appeals 
for Veterans Claims (Court) held that:

Evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not 
constitute "competent medical evidence"...[and] a 
bare transcription of a lay history is not 
transformed into "competent medical evidence" 
merely because the transcriber happens to be a 
medical professional.

However, there is of record a statement from the appellant's 
brother corroborating the appellant's account of inservice 
proximity to a land mine explosion during a training 
exercise.  In addition, the service records show that he was 
exposed to noise during service, to include noise associated 
with gunfire and engines.  On VA examination in April 1996, 
the diagnosis was moderate to profound sensorineural hearing 
loss in the right ear and mild to profound sensorineural 
hearing loss in the left ear.  The December 2000 VA examiner 
specifically stated that the appellant's hearing loss 
disability was just as likely as not related to service.  The 
evidence is in favor of the claim.  Consequently, the appeal 
is granted.  

Tinnitus

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service.  In this case, there is no 
competent evidence of a current disability warranting service 
connection.  On VA examination in April 1996, the appellant 
complained of bilateral tinnitus.  No diagnosis of tinnitus 
was provided.  On VA examination in August 2000, the 
appellant was interviewed by two audiologists.  He denied 
having or ever having had tinnitus.  Absent competent 
evidence of disease or injury productive of disability, 
service connection is not warranted. 

The Board notes that this issue was previously remanded by 
the Board in April 1998 for identification of a middle ear 
disorder.  While the August 2000 VA examiner did not identify 
the presence or absence of an inner ear disorder, the 
appellant specifically denied having or ever having had 
tinnitus.  The Board construes this to mean that inner ear 
damage and ensuing tinnitus stemming from a land mine 
explosion never properly warranted development, and earlier 
efforts to develop the record as to this issue were a product 
of a misunderstanding of the basis of the appellant's claim 
in this regard.  Thus, the Board finds a Stegall mandated 
remand is not required.  See Stegall v. West, 11 Vet. App. 
268 (1998).  As noted above, service medical records are 
negative for complaints or findings of an ear disorder, to 
include a bleeding right ear.  In fact, at separation, the 
appellant specifically denied having or having had ear, nose, 
and throat trouble, and running ears.  Insofar as the 
evidence does not show that the appellant currently has 
tinnitus, or other inner ear disorder, we need not address 
whether there is competent evidence relating such to service.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  

II.  Evaluation

The appellant has appealed an initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1998).  However, insofar 
as the RO assigned a 0 percent disability evaluation for the 
entire period, the issue is whether an evaluation in excess 
of 0 percent is warranted at any time during the appeal 
period.  Based on the evidence, the Board concludes that the 
condition has not changed and that a uniform rating is 
warranted.

The rating criteria for evaluating scar disabilities is set 
forth in 38 C.F.R. § 4.118.  As the appellant's scar is not 
on his face, not due to burns, and not poorly nourished with 
ulceration, the most applicable codes are diagnostic codes 
7804 and 7805.  The Board notes that there has been a change 
in the law regarding 38 C.F.R. § 4.118 during the pendency of 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  However, no substantive changes were made to the 
criteria in Diagnostic Codes 7805 or 7804, and therefore, the 
appellant has not been prejudiced by the Board's 
consideration of 38 C.F.R. § 4.118 in this instance.  

The appellant's scar is currently rated under diagnostic code 
7805.  According to former Diagnostic Code 7804, a 10 percent 
rating is warranted for superficial scars that are tender and 
painful on objective demonstration.  Currently, a 10 percent 
evaluation is warranted for a painful superficial scar.  
Under Diagnostic Code 7805, other scars are to be rated on 
limitation of function of the part affected.  

On VA examination in February 1994, the examiner stated that 
the scar in left iliotibial area was nontender.  The April 
1996 VA examiner specifically stated that there were no 
keloids, and no inflammation, swelling, or depression.  On VA 
examination in August 2000, the examiner expressly stated 
that the scar was nontender to palpation.  Similarly, the 
December 2000 VA examiner stated that the scar was nontender 
and well healed.  This warrants the assignment of a non-
compensable evaluation.  The appellant is competent to state 
that he has pain.  However, in general, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Weighed against the appellant's complaints 
that his scar is tender or painful is the abundance of 
competent evidence to the effect that it is well healed and 
nontender.  There is no competent evidence that there is 
limitation of function as a result of the scar or repeated 
ulceration.  The April 1996 VA examiner specifically stated 
that there was no ulceration.  As noted, the Board finds the 
competent medical evidence to be more probative of the degree 
of disability.  Therefore, an evaluation in excess of 0 
percent is not warranted.  

The Board notes that to the extent that the appellant asserts 
that the lateral left knee scar is related to a gunshot wound 
during service, the Board finds that the competent evidence 
establishes that the buckshot did not involve the knee.  The 
August 2000 VA examiner specifically stated that the bullet 
did not seem to have tracked through the knee joint, based on 
the evidence, to include the fact that the injury was treated 
nonoperatively.  Service medical records reflect that the 
wound was lateral to the distal 1/3rd of the left femur, 
above the knee.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2002) is in order.  The evidence 
failed to show that a scar in the iliotibial tract of the 
lower left leg has caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  The Board notes that 
while the record indicates that the appellant is unemployed, 
such has not been attributed to an iliotibial scar in the 
left lower thigh, nor has the scar been shown to be a 
significant factor underlying his current employment status.  








ORDER

Service connection for left knee arthritis is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

Service connection for a hearing loss disability is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

Service connection for tinnitus is denied.  

An evaluation in excess of 0 percent for a scar in the 
iliotibial tract of the lower left leg is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

